DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-12, 20 and 26-37 of U.S. Patent No. 11067466. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claims of U.S. Patent No. 11067466 disclose a pressure sensor device, comprising: 
a semiconductor die having a die surface that comprises a pressure sensitive area (see claim 1); and 
a bond wire bonded to a first peripheral region of the die surface and extends over the die surface to a second peripheral region of the die surface (see claim 1), 
wherein the pressure sensitive area is interposed between the second peripheral region and the first peripheral region (see claim 1), 
wherein the bond wire comprises a crossing portion that overlaps an area of the die surface (see claim 1), and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions (see claim 1).
Regarding claim 2, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 1, further comprising: a gel that covers the semiconductor die and a portion of the bond wire (see claim 1), 
wherein the gel comprises a gel surface that provides an interface between the gel and a cavity in which the semiconductor die resides (See claim 1).
Regarding claim 3, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 2, wherein: 
the gel has a minimal vertical distance between the die surface and the gel surface (see claim 1), and 
a maximal vertical distance between a part of the bond wire and the die surface is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die (see claim 1).
Regarding claim 4, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 1, wherein the second peripheral region is catty-corner to the first peripheral region (see claim 1) and 
the crossing portion extends diagonally over the pressure sensitive area that is diagonally interposed between the first and the second peripheral regions (see claim 1).
Regarding claim 5, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 1, wherein a length of the crossing portion is longer than half of a dimension of the semiconductor die (see claim 27).
Regarding claim 6, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 5, wherein an intermediate contact portion of the bond wire is bonded to a bond pad of the semiconductor die (see claims 29 and 30).
Regarding claim 7, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 5, wherein the semiconductor die comprises a membrane structure configured to be deformed by a present gas pressure (see claim 8), 
wherein the crossing portion of the bond wire extends across the membrane structure (claim 8 requires that the pressure sensitive area be a membrane, and claim 1 requires that the bond wire extend over the pressure sensitive area and therefore it extends over the membrane).
Regarding claim 8, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 5, wherein the length of the crossing portion is larger than the dimension of the semiconductor die (see claim 27).
Regarding claim 9, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device of claim 1, wherein a first end of the bond wire is bonded to a bond pad of the semiconductor die and a second end of the bond wire is an open end (see claim 29 and 30).
Regarding claim 10, the claims of U.S. Patent No. 11067466 disclose a pressure sensor device, comprising: 
a semiconductor die (see claim 1); and 
a bond wire (see claim 1), 
wherein a first end of the bond wire is bonded to a bond pad of the semiconductor die and a second end of the bond wire is an open end (see claim 30).
Regarding claim 12, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device according to claim 10, wherein: 
the semiconductor die has a die surface that comprises a pressure sensitive area (see claim 1), and 
the bond wire is bonded to a first peripheral region of the die surface and extends over the die surface to a second peripheral region of the die surface (see claim 1),
 wherein the pressure sensitive area is interposed between the second peripheral region and the first peripheral region (see claim 1), 
wherein the bond wire comprises a crossing portion that overlaps an area of the die surface (see claim 1), and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions (see claim 1).
Regarding claim 13, the claims of U.S. Patent No. 11067466 disclose a method of manufacturing a pressure sensor device, the method comprising: 
forming a semiconductor die of the pressure sensor device (see claim 1), 
the semiconductor die having a die surface that comprises a pressure sensitive area interposed between a first peripheral region of the die surface and a second peripheral region of the die surface (see claim 1); and 
bonding a bond wire to the first peripheral region and extending the bond wire to the second peripheral region (see claim 1), 
wherein the bond wire extends over the die surface from the first peripheral region to the second peripheral region (see claim 1), 
wherein the bond wire comprises a crossing portion that overlaps an area of the die surface (see claim 1), and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions (see claim 1).
Regarding claim 14, the claims of U.S. Patent No. 11067466 disclose the method of claim 13, further comprising: bonding the bond wire to the second peripheral region (see claim 32).
Regarding claim 15, the claims of U.S. Patent No. 11067466 disclose the method of claim 13, further comprising: depositing a gel that covers the semiconductor die and a portion of the bond wire (see claim 1), 
wherein the gel comprises a gel surface that provides an interface between the gel and a cavity in which the semiconductor die resides (see claim 1).
Regarding claim 16, the claims of U.S. Patent No. 11067466 disclose the method of claim 15, wherein: 
the gel has a minimal vertical distance between the die surface and the gel surface (see claim 1), and 
a maximal vertical distance between a part of the bond wire and the die surface is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die (see claim 1).
Regarding claim 17, the claims of U.S. Patent No. 11067466 disclose the method of claim 13, wherein the second peripheral region is catty- corner to the first peripheral region and the crossing portion extends diagonally over the pressure sensitive area that is diagonally interposed between the first and the second peripheral regions (see claim 1).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 30 of U.S. Patent No. 11067466 in view of CHAN (US 2012132937). 
Regarding claim 11, the claims of U.S. Patent No. 11067466 disclose the pressure sensor device according to claim 10 (see claims 1 and 30).
The claims of U.S. Patent No. 11067466 fail to explicitly disclose a device, wherein a length of the bond wire is less than 1mm.
CHAN teaches a device, wherein a length of the bond wire is less than 1mm (bond wires can be 750 microns in length, see fig 13, para 74).
The claims of U.S. Patent No. 11067466 and CHAN are analogous art because they both are directed towards semiconductor devices with wire bonds and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the claims of U.S. Patent No. 11067466 with the specific wire bond length of CHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the claims of U.S. Patent No. 11067466 with the specific wire bond length of CHAN in order to reduce breakage and detachment (see CHAN para 74).
Additionally, parameters such as the specific size of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the bond wire length in the device of the claims of U.S. Patent No. 11067466 in order to improve ESD robustness (See U.S. Patent No. 11067466 col 4 lines 46-53).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NAKAJIMA (US 20150369682).
Regarding claim 1, NAKAJIMA discloses a pressure sensor device, comprising: 
a semiconductor die (semiconductor substrate 51/3, see fig 1, para 41 and 56) having a die surface (upper surface of the die 51/3, see fig 1, para 41 and 56) that comprises a pressure sensitive area (middle portion of the die surface including that diaphragm 54, see fig 1-2, para 56 and figure I below); and 
a bond wire (upper bond wire 15, see fig 1-2, para 50 and figure I below) bonded to a first peripheral region of the die surface (the wire 15 is attached to the connection terminal 743 in the left part of the die surface which can be the first peripheral region, see fig 1-2, para 53 and figure I below) and extends over the die surface to a second peripheral region of the die surface (the wire 15 extends over the right portion of the die surface, see fig 1-2, para 53 and figure I below), 
wherein the pressure sensitive area is interposed between the second peripheral region and the first peripheral region (the pressure sensitive area including the diaphragm is between the left region and the right region, see fig 2 and figure I below), 
wherein the bond wire comprises a crossing portion (15 crosses the middle area of the substrate 51 and is therefore a crossing portion, see fig 1-2, para 55 and figure I below) that overlaps an area of the die surface (the bond wire 15 overlaps the middle area of 51, see fig 1-2), and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions (15 crosses the area of 51 which includes the diaphragm 54, see fig 1-2, para 56 and figure I below).
Regarding claim 2, NAKAJIMA discloses the pressure sensor device of claim 1, further comprising: a gel (11 can be a gel, see fig 1, para 74) that covers the semiconductor die and a portion of the bond wire (11 covers a part of 15, see fig 1), 
wherein the gel comprises a gel surface (top surface of 11, see fig 1, para 74) that provides an interface between the gel and a cavity (space 28, see fig 1, para 73) in which the semiconductor die resides.
Regarding claim 5, NAKAJIMA discloses the pressure sensor device of claim 1, wherein a length of the crossing portion is longer than half of a dimension of the semiconductor die (the length of the portion of 15 that crosses the top surface of wire 51 is longer than half a width of 51, see fig 2).
Regarding claim 6, NAKAJIMA discloses the pressure sensor device of claim 5, wherein an intermediate contact portion of the bond wire is bonded to a bond pad of the semiconductor die (the bond wire 15 is connected to the substrate 51 at the terminal 743, see fig 2, para 62).
Regarding claim 8, NAKAJIMA discloses the pressure sensor device of claim 5, wherein the length of the crossing portion is larger than the dimension of the semiconductor die (the length of the wire 15 between 743 and 241 is larger than either the horizontal or vertical dimension of 3, see fig 2).
Regarding claim 13, NAKAJIMA discloses a method of manufacturing a pressure sensor device, the method comprising: 
forming a semiconductor die (semiconductor substrate 51 is formed in fig 1-2, see para 56) of the pressure sensor device (pressure sensitive apparatus 1, see fig 2, para 41), 
the semiconductor die having a die surface (upper surface of the die 51, see fig 1, para 56) that comprises a pressure sensitive area (middle portion of the die surface including that diaphragm 54, see fig 1-2, para 56 and figure I below) interposed between a first peripheral region (the wire 15 is attached to the connection terminal 743 in the left part of the die surface which can be the first peripheral region, see fig 1-2, para 53 and figure I below) of the die surface and a second peripheral region (the wire 15 extends over the right portion of the die surface, see fig 1-2, para 53 and figure I below) of the die surface; and 
bonding a bond wire to the first peripheral region (the bond wire 15 attached at 743 to the die 51, see fig 1-2, para 50 and figure I below) and extending the bond wire to the second peripheral region (the bond wire 15 extends over the right portion of the die 51, see fig 2 and figure I below), 
wherein the bond wire extends over the die surface from the first peripheral region to the second peripheral region (15 extends from the left part of die 51 to the right part of the die 51, see fig 2, and figure I below), 
wherein the bond wire comprises a crossing portion that overlaps an area of the die surface (the portion of 15 that extends over die 51, see fig 2 and figure I below), and 
wherein the crossing portion extends over the pressure sensitive area (the middle area of 51 including the diaphragm 54, see fig 1 and 2, para 56 and figure I below) that is interposed between the first and the second peripheral regions.
Regarding claim 15, NAKAJIMA discloses the method of claim 13, further comprising: depositing a gel (11 can be a gel and is disposed on 51, see fig 1, para 74) that covers the semiconductor die and a portion of the bond wire (11 covers both 51 and 15, see fig 1), 
wherein the gel comprises a gel surface (top surface of 11, see fig 1, para 74) that provides an interface between the gel and a cavity (space 28, see fig 1, para 73) in which the semiconductor die resides.

    PNG
    media_image1.png
    503
    555
    media_image1.png
    Greyscale

Figure I: NAKAJIMA figure 2 with added annotations.
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHEN (US 20170176278).
Regarding claim 10, CHEN discloses a pressure sensor device, comprising: 
a semiconductor die (MEMS pressure sensor 200, see fig 4A, para 19); and 
a bond wire (bond wire 406, see fig 4A, para 27), 
wherein a first end of the bond wire is bonded to a bond pad of the semiconductor die (a first end of 406 is bonded to the bond pad 215, see fig 4A, para 26) and a second end of the bond wire is an open end (the other end of 406 is not bonded to anything, see fig 4A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (US 20150369682) in view of TOKUHARA (US 20030214026).
Regarding claim 3, NAKAJIMA discloses the pressure sensor device of claim 2.
NAKAJIMA fails to explicitly disclose a device, wherein:
the gel has a minimal vertical distance between the die surface and the gel surface, and 
a maximal vertical distance between a part of the bond wire and the die surface is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die.
TOKUHARA teaches a device, wherein: 
the gel has a minimal vertical distance between the die surface and the gel surface  (the distance between the upper surface of the gel 70, see para 41, and the upper surface of the chip 11, see para 3, fig 2), and 
wherein a maximal vertical distance between a part of the bond wire and the die surface (vertical distance between the upper surface of die 11 and the highest vertical portion of bond wire 50, see fig 2, para 3) is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die (the highest portion of 50 is on a higher level than the highest portion of 70, see fig 2).
NAKAJIMA and TOKUHARA are analogous art because they both are directed towards semiconductor pressure sensitive devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAJIMA with the bond wire and gel configuration of TOKUHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAJIMA with the bond wire and gel configuration of TOKUHARA in order to protect the bonding wire contact (see TOKUHARA para 41).
Regarding claim 16, NAKAJIMA discloses the method of claim 15.
NAKAJIMA fails to explicitly disclose a device, wherein: 
the gel has a minimal vertical distance between the die surface and the gel surface, and 
a maximal vertical distance between a part of the bond wire and the die surface is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die.
TOKUHARA teaches a device, wherein: 
the gel has a minimal vertical distance between the die surface and the gel surface  (the distance between the upper surface of the gel 70, see para 41, and the upper surface of the chip 11, see para 3, fig 2), and 
wherein a maximal vertical distance between a part of the bond wire and the die surface (vertical distance between the upper surface of die 11 and the highest vertical portion of bond wire 50, see fig 2, para 3) is larger than the minimal vertical distance between the die surface and the gel surface of the gel covering the semiconductor die (the highest portion of 50 is on a higher level than the highest portion of 70, see fig 2).
NAKAJIMA and TOKUHARA are analogous art because they both are directed towards semiconductor pressure sensitive devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAJIMA with the bond wire and gel configuration of TOKUHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAJIMA with the bond wire and gel configuration of TOKUHARA in order to protect the bonding wire contact (see TOKUHARA para 41).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (US 20150369682) in view of CHEN (US 20170176278).
Regarding claim 9, NAKAJIMA discloses the pressure sensor device of claim 1.
NAKAJIMA fails to explicitly disclose a device, wherein a first end of the bond wire is bonded to a bond pad of the semiconductor die and a second end of the bond wire is an open end.
CHEN teaches a device, wherein a first end of the bond wire is bonded to a bond pad of the semiconductor die and a second end of the bond wire is an open end (bond wire 406 is attached to bond pad 215 and the other end of 406 is not attached to anything, see fig 4A, para 26-27).
NAKAJIMA and CHEN are analogous art because they both are directed towards semiconductor pressure sensor devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAJIMA with the bond wire geometry of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAJIMA with the bond wire geometry of CHEN in order to make a device where the noise sensed by the device is reduced (see para 27).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2012132937) in view of CHAN (US 2012132937).
Regarding claim 11, CHEN discloses the pressure sensor device according to claim 10.
CHEN fails to explicitly disclose a device, wherein a length of the bond wire is less than 1mm.
CHAN teaches a device, wherein a length of the bond wire is less than 1mm (bond wires can be 750 microns in length, see fig 13, para 74).
CHEN and CHAN are analogous art because they both are directed towards semiconductor pressure sensor devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the specific bond wire length of CHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the specific bond wire length of CHAN in order to reduce breakage and detachment (see CHAN para 74).
Additionally, parameters such as the specific size of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the bond wire length in the device of CHEN in order to improve the accuracy of the pressure sensing device (see CHEN para 2).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2012132937) in view of NAKAJIMA (US 20150369682).
Regarding claim 12, CHEN discloses the pressure sensor device according to claim 10.
CHEN fails to explicitly disclose a device, wherein: 
the semiconductor die has a die surface that comprises a pressure sensitive area, and 
the bond wire is bonded to a first peripheral region of the die surface and extends over the die surface to a second peripheral region of the die surface,
 wherein the pressure sensitive area is interposed between the second peripheral region and the first peripheral region, 
wherein the bond wire comprises a crossing portion that overlaps an area of the die surface, and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions.
NAKAJIMA teaches a device the pressure sensor device according to claim 10, wherein: 
the semiconductor die (semiconductor substrate 51/3, see fig 1, para 41 and 56) has a die surface (upper surface of the die 51/3, see fig 1, para 41 and 56) that comprises a pressure sensitive area (middle portion of the die surface including that diaphragm 54, see fig 1-2, para 56 and figure I below), and 
the bond wire (upper bond wire 15, see fig 1-2, para 50 and figure I below) is bonded to a first peripheral region (the wire 15 is attached to the connection terminal 743 in the left part of the die surface which can be the first peripheral region, see fig 1-2, para 53 and figure I below) of the die surface and extends over the die surface to a second peripheral region of the die surface (the wire 15 extends over the right portion of the die surface, see fig 1-2, para 53 and figure I below),
 wherein the pressure sensitive area is interposed between the second peripheral region and the first peripheral region (the pressure sensitive area including the diaphragm is between the left region and the right region, see fig 2 and figure I below), 
wherein the bond wire comprises a crossing portion (15 crosses the middle area of the substrate 51 and is therefore a crossing portion, see fig 1-2, para 55 and figure I below) that overlaps an area of the die surface (the bond wire 15 overlaps the middle area of 51, see fig 1-2), and 
wherein the crossing portion extends over the pressure sensitive area that is interposed between the first and the second peripheral regions (15 crosses the area of 51 which includes the diaphragm 54, see fig 1-2, para 56 and figure I below).
CHEN and NAKAJIMA are analogous art because they both are directed towards semiconductor pressure sensor devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the bond wire geometry of NAKAJIMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the bond wire geometry of NAKAJIMA in order to reduce vibration and stress on the sensor (see NAKAJIMA para 70).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (US 20150369682) in view of KOH (US 20140374848).
Regarding claim 14, NAKAJIMA discloses the method of claim 13.
NAKAJIMA fails to explicitly disclose a device, further comprising: bonding the bond wire to the second peripheral region.
KOH teaches a device, further comprising: bonding the bond wire to the second peripheral region (the bond wire 114 is connected to 108 and 106 at either end, see fig 1B, para 16).
NAKAJIMA and KOH are analogous art because they both are directed towards semiconductor pressure sensor devices with bond wires and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAJIMA with the bond wire geometry of KOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAJIMA with the bond wire geometry of KOH in order to have a more reliable and economic device (see KOH para 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811   

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811